DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation scanner, and the claim also recites. “in particular a backhand scanner” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. 2020/014275.

Regarding claim 1, Sakamoto discloses a scanner, with a mounting bracket consisting essentially of a two-part housing  (reading device 10 attached to the glove part ) with integrated scanner and further assemblies for data transmission, wherein at least two commercially available two-part or four-part snap fasteners (loops 14) [44-46] are arranged on the housing of the scanner, which snap fasteners consist of a lower part and an upper part which can be brought into operative engagement, wherein the upper part of the respective snap fastener is provided on the bottom of the housing of the scanner and the lower part of the respective snap fastener is provided on a mounting bracket/fastening mechanism for the scanner, characterized in that the snap fasteners [27-42] [FIG 1-3A]. Further Sakamoto discloses trigger buttons 2S which are consist of electrically conductive material and are constructed as electrical interface contacts, wherein on the one hand the upper parts  of trigger button of the scanner have electrical connecting elements which lead to the respective additional electrical/electronic assemblies in the housing of the scanner, while on the other hand the lower parts of the snap fasteners of the mounting bracket  are equipped with electrical connecting elements which lead to the respective additional electrical/electronic assemblies in or on the mounting bracket [27-42]. Further Sakamoto discloses that the snaps may also be used [46]. Therefore, It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 3, Sakamoto discloses all of the limitations of claim 1. Sakamoto further discloses additional electrical/electronic assemblies in the housing (reading device 10) of the scanner (scanner 2) are designed as a scanner trigger or scanner battery [27-42] FIG 1-2].
Regarding claim 4, Sakamoto discloses all of the limitations of claim 1. Sakamoto further discloses additional electrical/electronic assembly is formed in or on the mounting bracket as buttons (finger position input key 61) [27-42]


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art of record discloses snap fasteners consists of brass with a surface of white bronze. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887